FILED
                             NOT FOR PUBLICATION                            JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 RICARDO TOPETE CURIEL,                           No. 06-71639

               Petitioner,                        Agency No. A091-107-546

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Ricardo Topete Curiel, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s (“IJ”) order denying his motion to reopen removal proceedings conducted



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for

abuse of discretion, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir.

2002), we deny the petition for review.

       The IJ did not abuse her discretion in denying Topete Curiel’s motion to

reopen because he did not meet his burden to establish that his panic attack

constituted “exceptional circumstances” under 8 U.S.C. § 1229a(e)(1). See id. at

892 (agency properly denied motion to reopen supported only by alien’s

declaration that he suffered an asthma attack and hospital form that did not indicate

severity of illness).

       Petitioner’s remaining contentions are not supported by the record.

       PETITION FOR REVIEW DENIED.




LA/Research                               2                                      06-71639